Citation Nr: 1824618	
Decision Date: 04/25/18    Archive Date: 05/03/18

DOCKET NO.  11-26 400A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to service connection for major depressive disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sarah Campbell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1975 to January 1976. 

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision, which denied the Veteran's application to reopen service connection for manic depression/bipolar disorder. 

In July 2014, the Board reopened the service connection claim for an acquired psychiatric disorder and remanded the appeal for further development.  It is now returned to the Board for further appellate review. 

As noted in the July 2014 Board remand, the Veteran requested a videoconference hearing before the Board in his October 2011 Substantive Appeal and he failed to report for the hearing scheduled in May 2012.  He did not request that the hearing be rescheduled, therefore, the videoconference hearing request was considered withdrawn.  

Although the RO initially characterized the Veteran's claims as service connection for manic depression and bipolar disorder, the Board has recharacterized the claim, on the basis of the grant, as explained below.  


FINDING OF FACT

The evidence is approximately evenly balanced as to whether the Veteran's major depressive disorder is related to service.


CONCLUSION OF LAW

With reasonable doubt resolved in favor of the Veteran, major depressive disorder was incurred in service.  38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).




REASONS AND BASES FOR FINDING AND CONCLUSION

Analysis

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303 (a).  In order to prevail on the issue of service connection for any particular disability, there must generally be a showing of the following: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship (nexus) between the current disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C. § 1111.  The term "noted," in 38 U.S.C. § 1111, refers to "[o]nly such conditions as are recorded in examination reports."  38 C.F.R. § 3.304(b).  When no preexisting condition is noted upon entry into service, the veteran is presumed sound.  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

The Veteran asserts that his current psychiatric disorders had its onset in service and continued since then.  Specifically, he contends that he suffered from emotional and physical abuse from his superior and that he was choked by his superior.  As a result, he attempted suicide and could not continue basic training.  For the reasons set forth below, the Board concludes that service connection for major depressive disorder is warranted.

The Veteran's 1975 entrance examination record reflects a normal psychiatric evaluation.  The Veteran denied having any psychiatric symptoms in his report of medical history. 

A January 1976 service treatment record (STR) notes that the Veteran was brought in by an ambulance and he had taken 10 Pabalate pills and he reported feeling worthless and wanted to die.  He was depressed, but cooperative. 

A subsequent January 1976 psychiatric evaluation notes the Veteran did not have a mental or physical disability and he had history of emotional lability and poor tolerance of stress.  The evaluator noted his immature behavior reflects dissatisfaction and explained there was no proper diagnosis, clearly unstable.

A January 1976 Aptitude Board evaluation concluded the Veteran's condition existed prior to entry into naval service and had not been aggravated by service.

January 1976 military personnel records reflect the Veteran was emotionally unstable, lacked self-discipline, failed to display motivation, suicidal, and he failed to meet disciplinary standards.  He had nervous behavior and attempted suicide.  He was recommended for discharge and subsequently, the Veteran was discharged. 

2008 to 2010 VA treatment records reflect the Veteran had suicide attempts by overdose of drugs and the Veteran reported his first attempt was during the military.  The records provide a diagnosis of major depressive disorder and bipolar disorder by history. 

The remainder of the VA treatment records from 2010 through 2018 reflects continued treatment for adjustment disorder, MDD, and posttraumatic stress disorder (PTSD). 

A September 2014 VA examiner opined the Veteran did not have a current psychiatric disorder and that he had been stable for over 2 years and had not considered suicide in five years.  She explained he was very committed to living and being healthy, with daily exercise, recent intentional weight loss and dieting.  She noted no psychiatric treatment at all the past 2.5 years.  She explained his history of reacting emotionally to unpleasant life situations, such as regretting joining the military, loss of relationships such as girlfriends, and letting family members down, history of immaturity, emotional lability and poor stress tolerance was noted by military officials in official military medical records to have pre-existed the military and was not aggravated by the military. 

As an initial matter, although the STRs indicate and the September 2014 examiner concluded the Veteran had a pre-existing mental condition, the Veteran's 1975 entrance examination record reflects a normal psychiatric evaluation and the Veteran denied having any mental symptoms in the report of medical history.  The Veteran is therefore presumed to have been sound when he entered service with regard to his psychiatric condition.  38 U.S.C. § 1111.

The STRs document reports of and treatment for a suicide attempt and depression.  Current medical records establish a diagnosis of major depressive disorder.  Although the September 2014 VA examiner determined that the Veteran did not have a mental disorder, the examiner failed to address the multiple diagnoses of MDD, depression, PTSD, and adjustment disorder, as documented in VA treatment records from 2010 through 2018.  Thus, the Board assigns little probative value to this opinion.  In addition, the presence of a disability at the time of filing of a claim or during its pendency warrants a finding that the current disability requirement has been met, even if the disability resolves prior to the Board's adjudication of the claim, and the Veteran has been diagnosed with multiple psychiatric disorders throughout the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

With regard to the remaining issue of nexus to service, the Veteran has provided statements attesting to a continuity of symptomatology for depression during and since service and the medical records reflect continued numerous suicide attempts following service.  The Veteran's statements have been consistent as to continuity of his psychiatric symptoms since service.  Therefore, in light of the Veteran's in-service treatment for a suicide attempt and depression and the Veteran's consistent and credible report regarding continuity of symptoms, the evidence is at least evenly balanced as to whether the Veteran's major depressive disorder had its onset in service.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) (a veteran is competent to testify regarding continuous symptoms since service); 38 C.F.R. § 3.303(a) ("service connection connotes many factors but basically it means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces").  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to service connection for major depressive disorder is warranted.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006)("[N]othing in the regulatory or statutory provisions [relating to evidence to be considered] require both medical and competent lay evidence; rather, they make clear that competent lay evidence can be sufficient in and of itself").


ORDER

Entitlement to service connection for major depressive disorder is granted. 




____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


